AO 98(Rev. 8/85) Appearance Bond


                              UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA

Y                                                                    APPEARANCE BOND

Natalie Edwards                                                      CASE number: 1:18mj50I
                      Surety: We,the undersigned,jointly and severally acknowledge that we and our...
personal representatives,jointly and severally, are bound to pay the United States of America the sum of
$1000,000.00 UNSECURED.
                      The conditions of this bond are that the defendant Natalie Edwards is to appear before
this court and at such other places as the defendant may be required to appear, in accordance with any and
all orders and directions relating to the defendant's appearance in this case, including appearance for
violation of a condition of defendant's release as may be ordered or notified by this court or any omer
United States district court to which the defendant may be held to answer or Ae cause transferred. The
defendant is to abide by any judgment entered in such a matter by surrendering to serve any sentence
 imposed and obeying any order or direction in connection with such judgment.
                It is agreed and understood that this is a continuing bond (including any proceeding on
 appeal or review) which shall continue until such time as the undersigned are exonerated.
                       If the defendant appears as ordered or notified and otherwise obeys and performs the
 foregoing conditions of this bond, then this bond is to be void, but if the defendant fails to obey or
 perform any of these conditions, payment of the amount of the bond shall be due forthwith. Forfeiture o
 this bond for any breach of its conditions may be declared by any United States district court having
 cognizance of the above entitled matter at the time of such breach and if the
 forfeiture is not set aside or remitted,judgment may be entered upon motion m such United States district
 court against each debtor jointly and severally for the amount above stated, together with interests and
 costs, and execution may be issued and payment secured as provided by the Federal Rules of Crimi
 Procedure and any other laws ofthe United States.
                        This bond is signed on 10/17/2018 at 401 Courthouse Square, Alexandria, VA22314
  Defendant:                                 "                AddfS^
                                   Edwards
                                                              Adiiress:
  Surety;
                          Archie Sours
  Surety:                                                     AddreSSfl
                          Martha Sours


  Signed and acknowledged before me on 10/17/2018

                                                                                    U.S. Depcify Clerk
   Approved:
^AO 199A (Rev. 6/97) Order Setting Conditions of Release                                                                    Page 1 of _Sy-^ Pages

                                                                                                                    ; r

                                                                                                                      u. r—        '-


                                     United States District Court 11 ^ OCT I 7 2018
                                                 Eastern              District of          Virginia                 : CLERiv.      L ^ ^. .. ■


                   United States of America                               ORDER SETTING CONDITIONS
                                                                                           OF RELEASE
                                V.




                            Defendant
                                     ^dbdarA"^ case Number:
                                                       |    :]6nr[550l
 IT IS ORDERED that the release of the defendant is subject to the following conditions:

           (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

           (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attomey in writing before any change in
                 address and telephone number.

           (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                 directed. The defendant shall appear at         blank, to be notified)                   United States District Court
                                          T^isViCd-of                                                                 "Tl            I J
                    ■<101 CourthouDo Squ AloMQndria, ViiV        on                                   1                         Dfi Q ^
                                                                                                  Date and Time               \\/2-) rr.

                                        Release on Personal Recognizance or Unsecured Bond

  IT IS FURTHER ORDERED that the defendant be released provided that:

  ( ^ ) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
  (        (5) The defendan^executes an unsecured bond binding the defendant to pay the United States the sum of
                                                                                                                  dollars          OOP           )
                 in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                    DISTRIBUTION:      COURT       DEFENDANT .     PRETRIAL     SERVICES       U.S. ATTORNEY        U.S. MARSHAL
AO 199B (Rev 12/11) Additional Conditions ofRelease                                                                                     Pag^^ ofV,3 Pages
                                                 ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

    ) (6) The defendant is placed in the custody of:                  A    C)       ^ i/ n                         i   /ll   fj y,
             Person or organization
                     fonlv ifabove is an organization)
             Address (only               orsanizatisn)             '
            City and state                                                                             Tel. No.
who agrees to (a) supervise the defendant,(b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.
                                                                                                          %                               17 dcu
                                                                          Signed:!l^(L^Q-/^>^LcA^                                         /7 OcT
                                                                                         y^^^y^ustodian                                            Date
       (7) The defendant must:
             (a) report on a regular basis to the following agency:               Pretrial Services
      (D )(b) continue or actively seek employment.
       (□) (c) continue or start an education program.                                                \       ft         '              -A -
              (d) surrender any passport to:
              (e) not obtain a passport or other international travel document.
              (f) abide by the following restrictions on personal association, residence, or travel: Do not depart the Wasliiiigtuii
      '           itreU Oljmitaii area without prior approval of Pretrial Services or the Court.
              (g) avoid all contact, directly or indirectly, with any personjvho is or may be a victim or wimess in die investigation or prosecution,
                   including:                                        1.- f=T>Jc>c-D ip.e^-d^'TvrvjJl. (jH-dJifr ii-
       (n ) (h) g^ medical or psychietric treatment:

       (□) (i) retum to custody each                        at             o'clock after being released at                   o'clock for employment, schooling,
                   or the following purposes:

       (□ ) (j) maintain residence at a hallway house or community corrections center, as the pretrial services office or supervising officer considers
                   necessary.

       (D ) (k) not possess a firearm, destructive device, or other weapon.
       (□ ) (1) not use alcohol ( □ ) at all ( □ ) excessively.
            (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                   medical practitioner.
              (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                  random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                  prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                   accuracy of prohibited substance screening or testing.
       (n ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                   supervising officer.
       ( D ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                   (D) (i) Curfew. You are restricted to your residence every day ( □ ) from                                  to               ,or ([H )as
                                directed by the pretrial services office or supervising officer; or
                   (n ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                activities approved in advance by the pretrial services office or supervising officer; or
                   (D ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                court appearances or other activities specifically approved by the court.
       (□ ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                   requirements and instructions provided.
                   (□ ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                         supervising officer.
               (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                   arrests, questioning, or traffic stops.                                          .       .              i
       (p3) (s) /Sfe nyyjfjy, -fo

                                                                             sDwy.

   WHITE-COURT              YELLOW-DEFENDANT                     BLUE-U.S. ATTORNEY              PINK-U.S. MARSHAL                   GREEN-PRETRIAL SERVICES
AO 199C (Rev. 09/08)Advice of Penalties                                                                  Page
                                                                                                                S _of3               Pages
                                            ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:


YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

      Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
     While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
     It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
     If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
    (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
           not more than $250,000 or imprisoned for not more than 10 years, or both;
     (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
           more than $250,000 or imprisoned for not more than five years, or both;
     (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
     (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
     A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                    Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                        Defendant's Signature

                                                               iJ&Ul6<eAC VA;                                     gxH          3g'-(0
                                                                City and State                                    Telephone Number



                                                  Directions to the United States Marshal


(       The defendant is ORDERED released after processing.
(m) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
    defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
    produced before the appropriate judge at the time and ol^ce specified.


Date:         lb
                                                                                       Judicial Officer's Signature
                                                                                       M
                                                                             Theresa Carroll Buchanan

                                                                                         Printed name and title




                      DISTRIBUTION:       COURT    DEFENDANT     PRETRIAL SERVICE      U.S. ATTORNEY      U.S. MARSHAL
